Citation Nr: 0626857	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service connected diabetes 
mellitus.

2.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 until 
August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The evidence of record discloses that the veteran also raised 
claims for service connection for carpal tunnel syndrome, 
peripheral neuropathy secondary to the service connected 
diabetes mellitus, alcoholism secondary to PTSD and erectile 
dysfunction secondary to diabetes.  The RO has not yet 
adjudicated these issues.  As such, these matters are 
REFERRED to the RO for appropriate action.  

The issue of entitlement to service connection for PTSD and 
entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of service connection for 
diabetes mellitus.

2.  The veteran's diabetes mellitus caused or worsened the 
veteran's hypertension.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
hypertension, to include as secondary to the service 
connected diabetes mellitus have been approximated.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in June 2002 and December 2002.  

Letters dated in June 2002 provided information about the 
evidence needed to substantiate the claims and described VA's 
and the veteran's duties in regard to the claims.  The 
elements of service connection were provided.  The RO advised 
the veteran that service medical records had been obtained 
and that VA outpatient treatment records had been requested.  
The RO indicated the VA Medical Center in Decatur, Georgia 
had no record of treatment and as such, the RO requested any 
additional information so VA could assist in obtaining the 
records.  The veteran was informed that records from private 
physicians had been requested.  

The December 2002 letter reiterated the elements of service 
connection.  The RO informed the veteran VA would make 
reasonable efforts to assist him in obtaining evidence 
necessary to support his claim.  The RO also indicated that 
service medical records had been obtained and VA treatment 
records had been requested.  The veteran was also informed he 
would be scheduled for an examination concerning his diabetes 
mellitus, including cardiovascular complications.  


Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim of service 
connection for hypertension is being granted, the RO will, 
upon issuance of this decision, assign a disability rating 
and an effective date for service connection.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for hypertension, 
including as secondary to the service connected diabetes 
mellitus.  The Board finds the evidence is at an approximate 
balance and the appeal will be granted.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 




The veteran has a current diagnosis of hypertension as 
illustrated in the November 2004 private hospital records.  
The veteran also has a service connected disability of 
diabetes mellitus.  The remaining question, therefore, is 
whether there is evidence illustrating the service connected 
diabetes caused or aggravated the veteran's hypertension.

The evidence indicates that the veteran was diagnosed as 
having hypertension in 1987 - approximately 21 years after 
his discharge from active military service.  

A March 1992 letter from W.E.H., M.D. explained that the 
veteran had been a patient since December 1986.  Dr. H. 
related that the veteran's blood pressure was 152/94 in March 
1992.  He indicated the veteran's blood pressure remained 
borderline high in spite of being prescribed the highest 
recommended dosage of Procardia.  Dr. H opined the elevated 
blood pressure was exacerbated by the pain the veteran 
experienced from arthritis.  

A March 2002 VA physician's statement reflected the veteran 
was diagnosed with diabetes mellitus which required insulin 
or an oral hypoglycemic agent and a restricted diet.  The 
March 2002 statement also indicated that the veteran had a 
cardiovascular complication directly due to the diabetes 
mellitus.  The physician explained that the cardiovascular 
complication was seen in the veteran's hypertension.  A 
January 2004 VA physician's statement indicated the veteran 
was diagnosed with diabetes mellitus which required insulin 
or an oral hypoglycemic agent and a restricted diet and that 
the veteran had visual, cardiovascular, neurological and 
other complications directly due to his diabetes mellitus.  
The VA physician specifically remarked that the veteran's 
blood pressure was worsened by diabetes.  Other medical 
evidence, including the January 2003 VA examination, 
documents elevated blood pressure readings and extensive 
treatment for hypertension but fails to provide an opinion as 
to the etiology of the disorder.




There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, and as is noted above, where there exists an 
approximate balance of evidence for an against the claim, VA 
is required to accord the benefit of the doubt to the 
claimant.  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  While the evidence indicates that the veteran 
was diagnosed as having hypertension prior to being noted to 
have diabetes mellitus, the only competent medical evidence 
of record indicates that the presently non-service-connected 
hypertension is a cardiovascular complication of diabetes.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Further medical inquiry to ascertain the degree of additional 
impairment of hypertension caused by the service-connected 
diabetes would likely not result in any clinical data which 
would be of assistance to this inquiry.  A "disability" is an 
impairment of earning capacity, and such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  
Allen, 7 Vet.App. at 448.  

Thus, because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will be applied, 
and service connection will be granted for hypertension.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for hypertension is granted.


REMAND

Concerning the claim for an increased rating evaluation for 
diabetes mellitus, the RO sent the veteran a notification 
letter in June 2002 which discussed service connection.  
Service connection was granted by a January 2003 rating 
decision and a 20 percent disability rating evaluation was 
assigned.  The veteran timely appealed this evaluation.  
There is no letter in the evidence of record which informed 
the veteran of what the evidence must show to substantiate an 
increased rating claim.

Therefore, this matter must be addressed prior to final 
appellate review.

VA's duty to assist has also not been satisfied with regard 
to the veteran's claim of service connection for PTSD.  A 
PTSD stressor questionnaire was completed by the veteran in 
January 2004.  The RO requested verification of the veteran's 
stressor by a February 19, 2004 letter to the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The September 2004 Statement of the Case 
referred to a February 14, 2004 reply from the USASCRUR that 
indicated USASCRUR was unable to verify the veteran's 
stressors.  This February 14, 2004 response, however, is not 
associated with the claims file.  The RO should ensure any 
response from the USASCRUR is associated with the claims 
file.  If the USASCRUR February 2004 response is not 
available, the RO should take the necessary steps to verify 
the veteran's stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide appropriate 
notice to the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the Court's 
guidance in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
claim for an initial evaluation in excess 
of 20 percent for diabetes mellitus. 

2.  The RO should take appropriate steps 
to secure the appellant's Army service 
personnel records from the Official 
Military Personnel File (OMPF) or from any 
other appropriate source. These records 
should be associated with the claims file. 

3.  The veteran's January 2004 description 
of his service and PTSD stressor and all 
associated documents, including his 
service personnel records, should be sent 
to U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR)) or 
other appropriate organization.  JSRRC or 
other organization should be requested to 
provide any information available which 
might corroborate the incident alleged by 
the veteran.  Any response should be 
associated with the claims file.

When the development requested has been completed, the claims 
for entitlement to service connection for PTSD and 
entitlement to an increased evaluation for diabetes mellitus 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


